Exhibit 10.ii.qqq.

RENEWAL OF SUPPLY AGREEMENT

FEED GRADE PHOSPHATES (MONOCAL/BIOFOS)

VIETNAM, INDONESIA AND TAIWAN

 

DATE:                                     SELLER:    MOSAIC CROP NUTRITION, LLC,
d.b.a.    MOSAIC FEED INGREDIENTS    8813 HWY 41 SOUTH    RIVERVIEW, FL 33578
BUYER:    PT. CARGILL INDONESIA    JL. JEND. SUDIRMAN KAV. 54-55    PLAZA
BAPINDO TOWER CITIBANK 23RD FLOOR    SENAYAN, KEBAYORAN BARU    JAKARTA SELATAN
   CARGILL TAIWAN CORPORATION    3FL., 9 CHING-TAO EAST ROAD    TAIPEI, TAIWAN
   R.O.C. 10051    CARGILL VIETNAM LTD.    LOT 29    BIEN HOA INDUSTRIAL ZONE 2
   DONG NAI PROVINCE, VIETNAM    CARGILL LONG AN LTD.    BI-B2 LOT , THUAN DAO
INDUSTRIAL ZONE,    BEN LUC LONG AN, VIETNAM PRODUCT:    MONOCALCIUM PHOSPHATE
(BIOFOS) SPECIFICATIONS:    SPECIFICATIONS ATTACHED PURSUANT TO GEOGRAPHIC
LOCATIONS MARKET:    VIETNAM, INDONESIA AND TAIWAN PERIOD:    June 1, 2008 – May
31, 2009 PRICING:    TO BE NEGOTIATED AT TIME OF PURCHASE QUANTITY:    TO BE
NEGOTIATED AT TIME OF PURCHASE DELIVERY:    TO BE NEGOTIATED AT TIME OF PURCHASE
PAYMENT:    30 DAYS & 45 DAYS TERMS:    TRADICO TERMS AND CONDITIONS TO APPLY.
(ATTACHED)

 

CARGILL ANIMAL NUTRITION, INC.     MOSAIC CROP NUTRITION, LLC By:  

 

    By:  

 

Name:  

 

    Name:  

 

Its:  

 

    Its:  

 